
QuickLinks -- Click here to rapidly navigate through this document


TEKTRONIX, INC.
2001 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN


1.  Purpose

    The purpose of this Non-Employee Directors Compensation Plan (the "Plan) is
to enable Tektronix, Inc (the "Company") to attract and retain highly qualified
directors. The Company considers it desirable that members of the board of
directors, who represent shareholders, be shareholders of the Company. To
supplement the personal efforts of the directors toward this end, the Plan is
intended to increase the ownership interest of non-employee directors through
awards of Common Shares of the Company. The Company intends to increase the
community of interest of the shareholders at large and the Company's directors
and to make share ownership a dynamic influence on the attitudes of the board.

2.  Administration

    The Plan shall be administered by the Secretary of the Company or such other
person designated by the chief executive officer of the Company (the
"Administrator") who may delegate all or part of that authority and
responsibility. The Administrator shall interpret the Plan, arrange for the
purchase and delivery of shares, and otherwise assume general responsibility for
administration of the Plan. Any decision by the Administrator shall be final and
binding on all parties.

3.  Awards

    3.1 Each non-employee director of the Company shall participate in the Plan
as follows:

    (a) Directors in office at the time of the adoption of the Plan shall
participate as of September 21, 2001. Directors elected or appointed after
September 21, 2001 shall participate as of the first business day immediately
following the date of the first annual meeting of the Company's shareholders
held after the date the director was elected or appointed. Employee directors
who cease to be employees of the Company but continue as directors shall become
participants as of the first business day immediately following the date of the
first annual meeting of the Company's shareholders held after the date the
director ceased being an employee of the Company.

    (b) Commencing September 21, 2001, the first business day immediately
following the date of each annual meeting of the Company's shareholders shall be
the award date.

    3.2 As of the award date, a participant shall be awarded Common Shares of
the Company as follows:

--------------------------------------------------------------------------------

    (a) The number of Common Shares awarded shall be equal to $30,000 divided by
the purchase price per share of the Common Shares at the time of purchase as
provided in paragraph 3.2(b).

    (b) On each award date, the Administrator shall deliver cash in the amount
of $30,000 for each director and applicable commissions to a broker (the
"Broker"). Subject to paragraph 3.2(d) below, on the award date the Broker will
effect a purchase of Common Shares in the open market at the then prevailing
market price for the respective account of each director; provided that each
purchase occurs on a day on which the New York Stock Exchange (the "NYSE") is
open for trading and the Common Shares trade regular way on the NYSE.

    (c) Certificates in the names of the director participants for their
respective Common Shares shall be delivered to the respective participants as
promptly as practicable following the purchase of the shares pursuant to
paragraph 3.2(b).

    (d) If a purchase cannot be executed as required by paragraph 3.2(b) as a
result of (1) a suspension or material limitation in trading in securities
generally on the NYSE, (2) a suspension or material limitation in trading in
Company securities on the NYSE, (3) a general moratorium on commercial banking
activities declared by either federal or New York or Oregon state authorities,
(4) the outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war, or (5) a legal,
regulatory or contractual restriction applicable to the Broker, the Broker will
effect the purchase as promptly as practicable after the cessation or
termination of the market disruption, applicable restriction or other event. In
addition, the Administrator may delay any purchase required by paragraph 3.2(b)
as a result of any such market disruption, applicable restriction, including
securities laws restricting open market purchases by a corporation of its own
shares, or other event; provided that any delayed purchase will be effected as
promptly as practicable after the cessation or termination of the market
disruption, applicable restriction or other event.

    3.3 Non-employee directors of the Company may receive stock option grants
pursuant to the Company's stock option plans.

4.  Chair and Meeting Fees

    4.1 Effective September 21, 2001, each non-employee director of the Company
shall be entitled to receive (a) a fee of $5,000 for serving as the chair of any
of the following committees of the board of directors: the Audit Committee, the
Committee on Directors and the Organization and Compensation Committee, (b) a
fee of $1,200 for each board meeting attended and (c) a fee of $900 for each
board committee meeting attended, provided that the board committee meeting is
not held in conjunction with a board meeting (such fees collectively, the
"Fees").

    4.2 On the first business day immediately following the date of each annual
meeting of the Company's shareholders, each non-employee director of the Company
shall be paid any Fees owed for the previous year ending on and including the
date of such annual meeting.

--------------------------------------------------------------------------------

    4.3 Each non-employee director of the Company may elect to receive Common
Shares of the Company instead of cash payment for the Fees.

    4.4 The election to receive Common Shares instead of cash for the Fees shall
be made by delivering a notice of election to the Company Secretary on or before
the thirtieth day following the date of the annual meeting of the shareholders,
and shall be effective as to all Fees earned for the next year, beginning on the
day following the annual meeting of shareholders for the year in which the
election is made, and ending on the next succeeding annual meeting. Once made,
an election may be terminated by notice to the Secretary on or before the date
of the next annual meeting of shareholders, effective as to all Fees to be
earned for the immediately following year beginning on the day following the
next annual meeting.

    4.5 With respect to any election by a non-employee director of the Company
to receive Common Shares of the Company instead of cash payment for the Fees,
the Administrator shall deliver cash in the amount of the Fees for each director
and applicable commissions to the Broker, and the Broker shall effect a purchase
of Common Shares in accordance with paragraph 3.2(b) above.

    4.6 Purchased Common Shares shall be in the name of and distributed to each
director.

5.  Transition from 1990 Plan

    5.1 Before the adoption of this Plan, non-employee directors of the Company
participated in the Tektronix, Inc. Non-employee Directors Stock Compensation
Plan, adopted August 16, 1990, as amended (the "1990 Plan").

    5.2 Commencing September 21, 2001, if a participant in this Plan holds
Common Shares of the Company granted under the 1990 Plan ("1990 Plan Shares")
that have not yet vested, and the 1990 Plan Shares were purchased at a price per
share that is less than the market price per share of the Common Shares as of
the close of trading on September 20, 2001, the 1990 Plan Shares will continue
to vest and be released as provided under the 1990 Plan. With respect to any
participant in this Plan who continues to hold unvested 1990 Plan Shares
pursuant to this paragraph 5.2 on any award date, on the award date the
participant shall not receive any shares pursuant to paragraph 3.2 of this Plan,
but shall be entitled to receive Common Shares of the Company equal in value to
the positive difference between $30,000 and the value, as of the date of
purchase, of the 1990 Plan Shares released immediately before the award date.
Any Common Shares received by a participant in this Plan pursuant to the
immediately preceding sentence shall be purchased in the same manner as provided
in paragraph 3.2 of this Plan. With respect to any participant in this Plan for
whom any remaining 1990 Plan Shares were released in the year preceding an award
date, on and after the award date the participant shall be entitled to receive
awards as provided under this Plan in addition to the payment in Common Shares
of the Company described in the immediately preceding sentence.

--------------------------------------------------------------------------------

    5.3 If, on September 21, 2001, a participant in this Plan holds 1990 Plan
Shares that have not yet vested under the 1990 Plan and were purchased at a
price per share that is more than the market price per share of the Common
Shares as of the close of trading on September 20, 2001, the 1990 Plan Shares
shall be forfeited to the Company and cancelled, and the participant shall be
entitled to receive awards as provided under this Plan.

6.  Rule 10b5-1 Plan

    The Company intends this Plan to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) and this Plan will be interpreted to comply with the
requirements of Rule 10b5-1(c).

7.  Amendment or Termination; Miscellaneous

    7.1 The board of directors of the Company may amend or terminate the Plan at
any time. No amendment or termination shall adversely affect any previous award.

    7.2 Subject to the rights of amendment and termination in paragraph 7.1
above, the Plan shall continue indefinitely and future awards will be made in
accordance with paragraphs 3.2.

    7.3 Nothing in the Plan shall create any obligation on the part of the board
of directors of the Company to nominate any director for reelection by the
shareholders.

    This Plan was adopted by the board of directors of the Company and became
effective May 17, 2001.


 
 
TEKTRONIX, INC.
 
 
 
 
 
 
 
By:
 
/s/ JJ MEYER   

--------------------------------------------------------------------------------

Jerome J. Meyer
Chairman of the Board

--------------------------------------------------------------------------------



QuickLinks


TEKTRONIX, INC. 2001 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN
